Order entered January 30, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01392-CV

                     IN THE INTEREST OF C.E.C., A MINOR CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-08-10464

                                            ORDER
       This is an accelerated appeal from an order terminating pro se appellant’s parental rights

to his child C.E.C. See TEX. R. APP. P. 28.4. The clerk’s record and reporter’s record have been

filed. Appellant is indigent and entitled to proceed without prepayment of costs. See TEX. R.

APP. P. 20.1. Appellant is currently incarcerated. On January 12, 2017, we notified appellant

that his notice of appeal appeared untimely and informed him he could remedy the timeliness

problem by filing a motion to extend the time to file his notice of appeal. On January 25, 2017

appellant filed the following pro se motions: (1) motion to extend time to file his notice of appeal

and (2) motion requesting appointment of counsel.

       We GRANT appellant’s motion to extend time to file his notice of appeal. Appellant’s

pro se notice of appeal filed on November 28, 2016 is considered timely filed for jurisdictional

purposes.
       We GRANT appellant’s motion requesting appointment of counsel to the extent that we

ORDER the trial court to conduct a hearing WITHIN 15 DAYS of the date of this order to

determine whether appellant is entitled to court-appointed counsel in this appeal. The trial court

shall make written findings as to appellant’s request for appointment of counsel. If the trial court

finds that appellant is entitled to court-appointed counsel, we ORDER the trial court to appoint

an attorney to represent appellant in this appeal. If the trial court finds that appellant is not

entitled to court-appointed counsel, the trial court shall determine whether appellant will retain

counsel to represent him in this appeal and, if so, the name, State Bar number, and contact

information for retained counsel.

       We ORDER Felicia Pitre, Dallas County District Clerk, to transmit to this Court

WITHIN TWENTY DAYS of the date of this order a supplemental clerk’s record containing

the trial court’s written findings of fact and any order appointing counsel.

       We ORDER Joie Rivera, Official Court Reporter for the 255th Judicial District Court to

transmit WITHIN TWENTY DAYS of the date of this order a reporter’s record from the

hearing.

       Texas Rule of Judicial Administration 6.2(a) requires the appellate court to dispose of an

appeal from a judgment terminating parental rights so far as reasonably possible within 180 days

after the notice of appeal is filed. In an effort to ensure this appeal proceeds expeditiously and

without undue delay, we ORDER appellant’s brief due WITHIN THIRTY-FIVE DAYS of the

date of the trial court’s hearing regarding the appointment of counsel. No motions requesting an

extension of time to file appellant’s brief will be granted absent exigent circumstances.
       We DIRECT the Clerk to send copies of this order to the Honorable Kim Cooks,

Presiding Judge of the 255th Judicial District Court; Ms. Pitre; Ms. Rivera, and all parties and

counsel of record.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated WITHIN TWENTY DAYS from the date of this order or when the requested

findings are received, whichever occurs sooner.

                                                           /s/ DAVID L. BRIDGES
                                                               PRESIDING JUSTICE